DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:
  In claim 9 line 3, “TB” should be –Transport Block (TB)--
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 and claims 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer-readable storage medium” which is not explicitly defined and can further be directed to a signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected for being unclear, thus indefinite. It is unclear whether “switching to another grant-free resource or another grant-free resource group” in claim 10 line 4 is done by the base station or UE. For examination purpose the switching is done by the UE based on the specification. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guangdong OPP Mobile Telecom 3GPP (herein after 3GPP).

Regarding claim 1, 3GPP teaches a data transmission method for a User Equipment (UE), comprising:
 transmitting one Transport Block (TB) on one grant-free resource or on one grant-free resource group (page 1, 2.1 Resource allocation, 30-35 “One UE uses at least one resource group to transmit grant-free data”),
 when the UE is configured with at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”),
 wherein each grant-free resource group comprises at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”),
 and the transmission of the TB comprises initial transmission and repetition (page 1, 1 Introduction, lines 4-6 “an UL transmission scheme with/without grant … K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 3, 3.1 Repetition transmission, lines 13-14 “agreed that K repetitions (with the same or different RV and FFS with different MCS) for the same transport block are supported for UL transmission without grant” ).

wherein the transmitting the one TB on the one grant-free resource group comprises:
 transmitting the one TB on one or more grant-free resources in the one grant-free resource group (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”).

Regarding claim 8, 3GPP teaches wherein different grant-free resources correspond to different time-frequency-domain resources (page 1, 1 Introduction,  lines 8-9 “The resource configuration includes at least physical resource in time and frequency domain and RS parameters”, page 2 Fig 2. “without overlap”, fig 3 “slot 1”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Sartori et al. (US20170238321 herein after Sartori).

Regarding claim 2, 3GPP teaches transmitting the one TB on the one grant-free resource.
3GPP does not teach wherein subsequent to transmitting the one TB on the one grant-free resource, the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource; or subsequent to transmitting the one TB on the one grant-free resource group,
 the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource group.
	However, Sartori teaches wherein subsequent to transmitting the one TB on the one grant-free resource, the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource ([0028] “If the UE senses a transmission from another UE during the sensing period, then the UE either defers transmission of the data message until the grant-free resource becomes free or switches to a different grant-free resource”); or subsequent to transmitting the one TB on the one grant-free resource group,
 the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource group.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Sartori. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.



Claim 4-5, 7, 9, 11-12, 13, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xu et al. (US20200021402 herein after Xu).

Regarding claim 4, 3GPP teaches UE supports Hybrid Automatic Repeated Request (HARQ) processes.
 wherein the UE supports at least two Hybrid Automatic Repeated Request (HARQ) processes simultaneously, and the data transmission method further comprises:
 transmitting a TB corresponding to one HARQ process on a corresponding grant-free resource or grant-free resource group in accordance with a correspondence between the HARQ processes and the grant- free resources or grant-free resource groups.
However, Xu teaches wherein the UE supports at least two Hybrid Automatic Repeated Request (HARQ) processes simultaneously ([0196] “one slot corresponds to at least two HARQ processes, one of the HARQ processes in the slot may be used for retransmission, and simultaneously the other HARQ process in the slot may be used for initial transmission”), and the data transmission method further comprises:
 transmitting a TB corresponding to one HARQ process on a corresponding grant-free resource or grant-free resource group in accordance with a correspondence between the HARQ processes and the grant- free resources or grant-free resource groups ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.
 

Regarding claim 5, 3GPP does not teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE,
 different HARQ processes correspond to different grant-free resources or different grant-free resource groups;
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE,
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes.
However, Xu teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”),
 different HARQ processes correspond to different grant-free resources or different grant-free resource groups ([0117] “If the correspondence between the ;
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0111] “Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a many-to-one correspondence”),
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes ([0162] “two HARQ processes may be configured for the current slot”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.


Regarding claim 7, 3GPP teaches receiving the at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”).
3GPP does not explicitly teach configured by a base station.
configured by a base station ([0061] “The grant-free resources that can be used by the first device may be preconfigured by the second device, and/or may be notified by the second device by using dynamic signaling”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 9, 3GPP teaches a data detection method for a base station (page 1, 2. On detection for grant-less transmission lines 19-20 “For grant-free transmission, gNB has to perform blind detection”), comprising:
 at least two grant-free resources for a UE (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”);
 and detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group (page 2, 2.1 Resource allocation, lines 1-3 “total number … of resource groups transmitted in current slot/mini-slot by the same UE should be contained in each resource group, in order to help the gNB determines whether all of the data has been received for one UE”),
 wherein each grant-free resource group comprises at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”),
 and the transmission of the TB comprises initial transmission and repetition (page 1, 1 Introduction, lines 4-6 “an UL transmission scheme with/without grant … K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 3, 3.1 Repetition transmission, lines 13-14 “agreed that K repetitions (with the same or different RV and FFS with different MCS) for the same transport block are supported for UL transmission without grant” ).
3GPP does not explicitly teach configuring at least two grant-free resources for a UE.
However, Xu teaches configuring at least two grant-free resources for a UE ([0061] “The grant-free resources that can be used by the first device may be preconfigured by the second device, and/or may be notified by the second device by using dynamic signaling”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 11, does not explicitly teach further comprising:
 configuring a correspondence between HARQ processes and grant-free resources or grant-free resource groups for the UE,
 so that the TB corresponding to one HARQ process is transmitted on the corresponding grant-free resource or the corresponding grant-free resource group.
However, Xu teaches further comprising:
 configuring a correspondence between HARQ processes and grant-free resources or grant-free resource groups for the UE ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”),
 so that the TB corresponding to one HARQ process is transmitted on the corresponding grant-free resource or the corresponding grant-free resource group ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”, Fig 8 “Initial transmission of TB 5”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.


Regarding claim 12, 3GPP does not teach wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE,
 different HARQ processes correspond to different grant-free resources or different grant-free resource groups;
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE,
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes.
However, Xu teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”),
 different HARQ processes correspond to different grant-free resources or different grant-free resource groups ([0117] “If the correspondence between the grant-free resource and the HARQ process is the relationship described in Manner 1 or Manner 2, the slot 1 and the slot 0 correspond to different HARQ process numbers at the subband 2”);
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0111] “Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a many-to-one correspondence”),
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes ([0162] “two HARQ processes may be configured for the current slot”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 13, 3GPP teaches wherein the configuring the at least two grant-free resources for the UE comprises:
 configuring different time-frequency-domain resources for different grant-free resources(page 1, 1 Introduction,  lines 8-9 “The resource configuration includes at least physical resource in time and frequency domain and RS parameters”, page 2 Fig 2. “without overlap”, fig 3 “slot 1”).

Regarding claim 34, 3gpp teaches a User Equipment (UE), 
comprising:
 transmitting one Transport Block (TB) on one grant-free resource or on one grant-free resource group (page 1, 2.1 Resource allocation, 30-35 “One UE uses at least one resource group to transmit grant-free data”), when the UE is configured with at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”),
 wherein each grant-free resource group comprises at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”), and the transmission of the TB comprises initial transmission and repetition (page 1, 1 Introduction, lines 4-6 “an UL transmission scheme with/without grant … K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 3, 3.1 Repetition transmission, lines 13-14 “agreed that K repetitions (with the same or different RV and FFS with different MCS) for the same transport block are supported for UL transmission without grant” ).
3GPP does not teach comprising
 a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a data transmission method for the UE.
However, Xu teaches comprising
 a processor (Fig 11 “Processor 1101”, [0198] “The first device 1100 includes: a processor 1101, a memory 1102”), a memory (Fig 11 “Memory 1102”, [0198] “The first , and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a data transmission method for the UE ([0198] “The memory 1102 stores executable program code, and the executable program code can instruct the processor 1101 to perform the specific method disclosed in the method embodiments of the present invention”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 35, 3gpp teaches a base station, so as to implement the data detection method according to claim 9 (go to mapping in claim 9).
3GPP does not teach comprising a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program.
However, Xu teaches comprising a processor (Fig 12 “Processor 1201”, [0203] “The second device 1200 includes: a processor 1201, a memory 1202”), a memory (Fig 12 “Memory 1102”, [0203] “The second device 1200 includes: a processor 1201, a memory 1202”), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program ([0203] “The memory 1202 stores executable program code, and the executable program code .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 36, 3GPP teaches so as to implement the data transmission method according to claim 1 (go to mapping in claim 1).
3GPP does not teach a computer-readable storage medium storing therein a program, wherein the program is executed by a processor.
However, Xu teaches a computer-readable storage medium storing therein a program, wherein the program is executed by a processor ([0198] “The memory 1102 stores executable program code, and the executable program code can instruct the processor 1101 to perform the specific method disclosed in the method embodiments of the present invention”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 37, 3GPP teaches so as to implement the data transmission method according to claim 9 (go to mapping in claim 1).
a computer-readable storage medium storing therein a program, wherein the program is executed by a processor.
However, Xu teaches a computer-readable storage medium storing therein a program, wherein the program is executed by a processor ([0203] “The memory 1202 stores executable program code, and the executable program code can instruct the processor 1201 to perform the specific method disclosed in the method embodiments of the present invention”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xu as applied to claims 4-5, 7, 9, 11-12, 13, 34-37 above, and further in view of Aiba et al. (US20200128525 herein after Aiba).

Regarding claim 6, 3GPP does not teach wherein when there is at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes,
 the transmitting the TB corresponding to one HARQ process on the corresponding grant-free resource or grant- free resource group comprises:
 carrying indication information in Uplink Control Information (UCI), wherein the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group.
However, Xu teaches wherein when there is at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes ([0111] “Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a many-to-one correspondence”),
 the transmitting the TB corresponding to one HARQ process on the corresponding grant-free resource or grant- free resource group comprises:
carrying indication information in uplink ([0101] “The UE may send data to a base station based on an uplink HARQ”, [0013] “a correspondence between a grant-free resource and a HARQ process may include: determining, by using Formula (1), the HARQ process corresponding to the grant-free resource, where Formula (1) is: HARQ ID”).,
 wherein the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group ([0013] “a correspondence between a grant-free resource and a HARQ process may include: determining, by using Formula (1), the HARQ process corresponding to the grant-free resource, where Formula (1) is: HARQ ID”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.
Xu does not teach Uplink Control Information (UCI).
However, Aiba teaches Uplink Control Information (UCI) ([0040] “Uplink Control Information (UCI)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Xu to incorporate the teachings of Aiba. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xu as applied to claims 4-5, 7, 9, 11-12, 13, 34-37  above, and further in view of Sartori.

Regarding claim 10, 3GPP teaches to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group (page 1, 2. On detection for grant-less transmission lines 19-20 “For grant-free transmission, gNB has to perform blind detection”).
3GPP and Xu does not teach wherein subsequent to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group,
 the data detection method further comprises:
 switching to another grant-free resource or another grant-free resource group
 and detecting the transmission of the other TB on the other grant-free resource or the other grant-free resource group.

However, Sartori teaches wherein subsequent to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group,
 the data detection method further comprises:
 switching to another grant-free resource or another grant-free resource group ([0028] “If the UE senses a transmission from another UE during the sensing period, then the UE either defers transmission of the data message until the grant-free resource becomes free or switches to a different grant-free resource”)
 and detecting the transmission of the other TB on the other grant-free resource or the other grant-free resource group (Fig 1 “110”, Fig 2 “230”, [0028] “If the UE senses a transmission from another UE during the sensing period, then the UE either defers transmission of the data message until the grant-free resource becomes free or switches to a different grant-free resource”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Xu to incorporate the teachings of Sartori. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xu as applied to claims 4-5, 7, 9, 11-12, 13, 34-37  above, and further in view of Zhang et al.(US20180206246 herein after Zhang).

Regarding claim 14, 3GPP teaches wherein subsequent to configuring the at least two grant-free resources for the UE, the data detection method further comprises:
at least two grant-free resources (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”) corresponding to the same quantity of time-domain and/or frequency- domain resources (page 1, 1 Introduction,  lines 8-9 “The resource configuration includes at least physical resource in time and frequency domain and RS parameters”, page 2 Fig 2. “without overlap”, fig 3 “slot 1”).
 3GPP and Xu does not teach simultaneously adjusting a power control parameter and/or transmission power of each.
However, Zhang teaches simultaneously adjusting a power control parameter and/or transmission power of each (Fig. 9 “Power control example”, [0065] “power control in grant-free uplink retransmissions. When a UE retransmits data after a failed initial transmission, the UE might increase the power used for the retransmission of the data. In an embodiment, a UE might use an indicator described above to indicate, or a separate reporting message to report, an actual power headroom to the access point after the power adjustment by the UE”).
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xu as applied to claims 4-5, 7, 9, 11-12, 13, 34-37 above, and further in view of Zhang (US20180288746 herein after Zhang2).

Regarding claim 15, 3GPP teaches wherein subsequent to configuring the at least two grant-free resources for the UE, the data detection method further comprises:
 the at least two grant-free resources configured for the UE simultaneously (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”, page 2, Fig 2 “a. without overlap ).
3GPP does not teach activating or deactivating.
However, Zhang2 teaches activating or deactivating ([0066] “UE resource can be updated or changed, or deactivated any time by the DCI-type dynamic signaling configuration”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Xu to 

Regarding claim 16, 3GPP teaches wherein the at least two grant-free resources comprises:
 the at least two grant-free resources configured for the UE simultaneously (page 1, 2.1 Resource allocation, lines 30-35 “one resource group can contain one RB, multiple continuous RBs .... One UE uses at least one resource group to transmit grant-free data”, page 2, Fig 2 “a. without overlap ).

3GPP does not teach activating or deactivating through physical layer signaling.
However, Zhang2 teaches activating or deactivating through physical layer signaling ([0066] “UE resource can be updated or changed, or deactivated any time by the DCI-type dynamic signaling configuration”, [0087] “the parameter or resource configuration to the user(s) with the group ID can be done by broadcast, multicast, RRC signaling, and/or dynamic DCI based signaling (e.g., user specific DCI or group common PDCCH)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Xu to incorporate the teachings of Zhang2. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416